February 24,2015

                                        No. 04-14-00890-CV


                               CHRISTOPHER JAMES COLEMAN,
                                              Appellant


                                                  v.

                             DOVER MAINTENANCE ASS'N, INC.,
                                              Appellee


                    From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-01340
                            Honorable Antonia Arteaga, Judge Presiding


                             ORDER           OF        REFERRAL

       The Court, after reviewing the responses of the parties, has determined that the dispute
pending in this Court is appropriate for referral to an Alternative Dispute Resolution procedure.
Tex. Civ. Prac. & Rem. Code Ann. § 154.021 (a) (Vernon 2005).           It is therefore, ORDERED that
this cause be referred to a Mediated Settlement Conference which will be conducted by Pat Boonc,
an impartial person, as Mediator. See id. § 154.051.052.


        It is FURTHER ORDERED that all appellate deadlines are hereby suspended until April 8,
2015.


        It is FURTHER ORDERED that mediation shall commence at such place as the Mediator
may designate and proceed in accordance with the schedule set by the Mediator until completed, but
in any event the mediation shall be completed no later than forty-five (45) days from the date of this
Order. The Mediator shall file with the Clerk of Court within three (3) days of the completion of the
mediation a written report concerning the disposition of this appeal.

           It is FURTHER ORDERED that the Mediator shall be compensated and that parties in
   this cause shall be equally responsible for its share of this obligation. Mediation fees shall
   ultimately be taxed as court costs. See id. § 154.054.


         It is FURTHER ORDERED that all parties to this cause are directed to attend the
   Mediated Settlement Conference with their counsel of record. The corporate party representative
   in attendance and the individual party representatives shall have full authority to settle up to and
   including the judgment amount. To facilitate this procedure the Mediator shall encourage and
   assist, but will not compel or coerce the parties in reaching a settlement of the dispute. Unless the
parties otherwise agree, all matters, including the conduct and demeanor of the parties and their
counsel during mediation, shall remain confidential and shall never be disclosed to anyone,
including this Court. See id § 154.053.


        Provided the parties are able to settle all matters related to this appeal, the parties are
directed to file a joint motion requesting an appropriate disposition of this appeal within thirty
(30) days of the date of mediation.


       It is so ORDERED on February 24, 2015




                                                     Maria^n BamardyJustice

       IN WITNESS WHEREOF. I have hereunto set my hand and affixed the                of the said
court on this 24"' day of February, 2015.